UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2011 Investment Adviser Gerstein, Fisher & Associates, Inc. 100 William Street, Suite 1825 New York, New York10038 Phone: 800-473-1155 www.gersteinfisher.com/GFMGX Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENT OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 23 NOTICE OF PRIVACY POLICY & PRACTICES 29 ADDITIONAL INFORMATION 30 Letter to Shareholders — May 2011 Dear Fellow Shareholders, Despite some setbacks in May, the US stock market (as measured by the S&P 500) ended the first five months of 2011 with a respectable 7.81% gain. There was no shortage of issues, from sluggish economic growth and stubbornly elevated unemployment in the US, to natural disasters in Japan and continuing sovereign-debt crises in Europe. But US corporate earnings, aided by a weak dollar and strong overseas profits, continued to be robust and rock-bottom interest rates helped to underpin the market. Given the volatility of equity markets in general, it is important to recall the role that we see the Gerstein Fisher Multi-Factor Growth Fund (the “Fund”) playing within an investor’s overall portfolio. The Fund is designed to be an all-cap US growth equity portfolio with additional exposures to targeted, systematic risk factors, while seeking to avoid non-systematic risks such as industry or company overexposures. While we seek to capture a larger share of the equity market’s upside, it needs to be understood that this additional return is fundamentally linked to additional risk and volatility. During the 6 month period ended May 31, 2011, the Fund returned 15.04%, outperforming the Russell 3000 Growth Index return of 14.77% by 27 basis points. All three of the targeted risk factors (value, small cap and momentum) contributed to the relative outperformance, with momentum being the top contributor. By 3-month periods, the Fund trailed the index by 22 basis points from November 2010 to February 2011 (11.64% vs. 11.86%), a period of strong gains in equity markets, but had a stronger relative return from March through May, a softer market period (3.05% vs. 2.60%). Since Fund inception, December 31, 2009, we have been pleased that the Fund has tracked our overall expectations for returns in both up and down markets. Because fund management is based on a scientifically grounded approach, we believe that the Fund should be well-positioned to provide solid performance in the US domestic growth-equity space, along with exposure to often-overlooked factors within the growth universe. We look forward to writing again in six months, and we thank you for your trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® President and Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Securities with “momentum” have recently had above average returns and may be more volatile than a broad cross-section of securities. 3 The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe. The S&P 500 Index measures the performance of 500 of the largest capitalization stocks in the U.S. equity universe. An investment cannot be made directly in an index. A basis point equals 0.01%. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor Growth Equity Fund is distributed by Quasar Distributors, LLC. 4 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period 12/1/10–5/31/11. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 Gerstein Fisher Multi-Factor Growth Equity Fund Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2010 - December 1, 2010 May 31, 2011 May 31, 2011* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings % of Investments Average Annual Total Returns as of May 31, 2011 Gerstein Fisher Russell 3000 Multi-Factor Growth Growth Equity Index One Year 29.68% 30.02% Annualized Since Inception (12/31/09) 17.36% 18.92% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 7 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month end may be obtained by calling 800-473-1155 or by visiting our web site at www.gersteinfisher.com/GFMGX. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held less than 60 days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 8 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS – 98.16% Administrative and Support Services – 0.12% Aecom Technology Corp. (a) $ Air Transportation – 0.22% Pinnacle Airlines Corp. (a) Southwest Airlines Co. Ambulatory Health Care Services – 0.25% Laboratory Corp. of America Holdings (a) Amusement, Gambling, and Recreation Industries – 0.20% Las Vegas Sands Corp. (a) Animal Production – 0.14% Cal-Maine Foods, Inc. Apparel Manufacturing – 0.20% G-III Apparel Group Ltd. (a) Under Armour, Inc. (a) Beverage and Tobacco Product Manufacturing – 3.37% Altria Group, Inc. Coca-Cola Enterprises, Inc. M & F Worldwide Corp. (a) National Beverage Corp. PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) – 1.00% DIRECTTV (a) Discovery Communications, Inc. (a) Building Material and Garden Equipment and Supplies Dealers – 1.57% Home Depot, Inc. Lowe’s Cos, Inc. Capital Goods – 0.07% First Solar, Inc. (a) Chemical Manufacturing – 7.31% Abbott Laboratories Celanese Corp. The accompanying notes are an integral part of these financial statements. 9 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Chemical Manufacturing – 7.31% (Continued) CF Industries Holdings, Inc. $ Colgate-Palmolive Co. Eastman Chemical Co. Innophos Holdings, Inc. Johnson & Johnson Kraton Performance Polymers, Inc. (a) LSB Industries, Inc. (a) Lubrizol Corp. Monsanto Co. Mosaic Co. NL Industries, Inc. Polypore International, Inc. (a) Praxair, Inc. Quaker Chemical Corp. Solutia, Inc. (a) Stepan Co. Tupperware Brands Corp. Clothing and Clothing Accessories Stores – 1.20% Buckle, Inc. DSW, Inc. (a) Genesco, Inc. (a) Ross Stores, Inc. Computer and Electronic Product Manufacturing – 16.57% Agilent Technologies, Inc. (a) Apple, Inc. (a) Atmel Corp. (a) Broadcom Corp. Bruker Corp. (a) Cirrus Logic, Inc. (a) Cisco Systems, Inc. Cubic Corp. EMC Corp. (a) Fossil, Inc. (a) Harris Corp. Hewlett-Packard Co. Illumina, Inc. (a) InterDigital, Inc. International Business Machines Corp. Loral Space & Communications, Inc. (a) Mettler-Toledo International, Inc. (a) NetApp, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Computer and Electronic Product Manufacturing – 16.57% (Continued) NVIDIA Corp. (a) $ Perkinelmer, Inc. QUALCOMM, Inc. SanDisk Corp. (a) Skyworks Solutions, Inc. (a) Spansion, Inc. (a) St. Jude Medical, Inc. STEC, Inc. (a) SunPower Corp. (a) Teradata Corp. (a) TriQuint Semiconductor, Inc. (a) TTM Technologies, Inc. (a) Western Digital Corp. (a) Zoll Medical Corp. (a) Couriers and Messengers – 0.44% United Parcel Service, Inc. Credit Intermediation and Related Activities – 3.41% American Express Co. Ameriprise Financial, Inc. Bank of Hawaii Corp. Bank Of The Ozarks, Inc. Credit Acceptance Corp. (a) Ezcorp, Inc. (a) Nelnet, Inc. NewStar Financial, Inc. (a) Signature Bank (a) Visa, Inc. World Acceptance Corp. (a) Data Processing, Hosting and Related Services – 2.34% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) Automatic Data Processing, Inc. DST Systems, Inc. Juniper Networks, Inc. (a) Red Hat, Inc. (a) Diversified Financials – 0.71% BlackRock, Inc. The accompanying notes are an integral part of these financial statements. 11 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Electrical Equipment, Appliance, and Component Manufacturing – 0.92% Emerson Electric Co. $ National Presto Industries, Inc. Fabricated Metal Product Manufacturing – 1.19% Alliant Techsystems, Inc. Compx International, Inc. Timken Co. Food and Beverage Stores – 0.74% Casey’s General Stores, Inc. Ruddick Corp. Whole Foods Market, Inc. Food Manufacturing – 1.21% B & G Foods, Inc. Compass Minerals International, Inc. Darling International, Inc. (a) Diamond Foods, Inc. Green Mountain Coffee Roasters, Inc. (a) Food Services and Drinking Places – 2.60% Chipotle Mexican Grill, Inc. (a) McDonald’s Corp. Yum! Brands, Inc. Food, Beverage & Tobacco – 0.31% Coca-Cola Co. General Merchandise Stores – 2.14% Macy’s, Inc. Target Corp. Tractor Supply Co. Village Super Market, Inc. Wal-Mart Stores, Inc. Health and Personal Care Stores – 1.46% Express Scripts, Inc. (a) McKesson Corp. Medco Health Solutions, Inc. (a) Owens & Minor, Inc. Walgreen Co. The accompanying notes are an integral part of these financial statements. 12 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Heavy and Civil Engineering Construction – 0.38% Chicago Bridge & Iron Co. – ADR $ KBR, Inc. Primoris Services Corp. Insurance Carriers and Related Activities – 2.30% Aflac, Inc. CNO Financial Group, Inc. (a) Erie Indemnity Co. Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Travelers Companies, Inc. Validus Holdings Ltd. (b) Leather and Allied Product Manufacturing – 1.03% Deckers Outdoor Corp. (a) NIKE, Inc. Machinery Manufacturing – 3.44% Applied Materials, Inc. Bucyrus International, Inc. Caterpillar, Inc. Cummins, Inc. Deere & Co. Flowserve Corp. Kulicke & Soffa Industries, Inc. (a) Lam Research Corp. (a) Oil States International, Inc. (a) Management of Companies and Enterprises – 0.22% Advanced Battery Technologies, Inc. (a) Compass Diversified Holdings Merchant Wholesalers, Durable Goods – 3.50% Anixter International, Inc. Arrow Electronics, Inc. (a) Covidien PLC (b) Dorman Products, Inc. (a) Henry Schein, Inc. (a) LKQ Corp. (a) WW Grainger, Inc. The accompanying notes are an integral part of these financial statements. 13 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Merchant Wholesalers, Nondurable Goods – 0.63% Hawkins, Inc. $ Herbalife Ltd. (b) Mining (except Oil and Gas) – 0.75% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold Inc. Newmont Mining Corp. Miscellaneous Manufacturing – 4.69% 3M Co. Becton Dickinson & Co. Cooper Companies, Inc. CR Bard, Inc. Edwards Lifesciences Corp. (a) HeartWare International, Inc. (a) Kinetic Concepts, Inc. (a) NewMarket Corp. Miscellaneous Store Retailers – 0.44% Ashland, Inc. Motion Picture and Sound Recording Industries – 0.41% NetFlix, Inc. (a) Motor Vehicle and Parts Dealers – 1.31% Advance Auto Parts, Inc. AutoZone, Inc. (a) Lithia Motors, Inc. Nonstore Retailers – 1.00% Amazon.com, Inc. (a) Sotheby’s Oil and Gas Extraction – 1.60% Apco Oil & Gas International, Inc. (b) Concho Resources, Inc. (a) Contango Oil & Gas Company (a) Northern Oil & Gas, Inc. (a) Occidental Petroleum Corp. Whiting Petroleum Corp. (a) The accompanying notes are an integral part of these financial statements. 14 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Other Information Services – 1.46% BGC Partners, Inc. $ Google, Inc. (a) Paper Manufacturing – 1.20% Clearwater Paper Corp. (a) International Paper Co. Rock-tenn Co. Schweitzer-Mauduit International, Inc. Performing Arts, Spectator Sports, and Related Industries – 0.21% Madison Square Garden Co. (a) Personal and Laundry Services – 0.10% Weight Watchers International, Inc. Petroleum and Coal Products Manufacturing – 5.83% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Holly Corp. Owens Corning (a) Plastics and Rubber Products Manufacturing – 0.47% Armstrong World Industries, Inc. Cooper Tire & Rubber Co. Professional, Scientific, and Technical Services – 4.13% Accenture PLC (b) Celgene Corp. (a) Cognizant Technology Solutions Corp. (a) Ebix, Inc. (a) F5 Networks, Inc. (a) iGate Corp. Mastercard, Inc. Mistras Group, Inc. (a) Netscout Systems, Inc. (a) Pre-Paid Legal Services, Inc. (a) priceline.com, Inc. (a) Salesforce.com, Inc. (a) Teledyne Technologies, Inc. (a) Wright Express Corp. (a) The accompanying notes are an integral part of these financial statements. 15 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Publishing Industries (except Internet) – 3.54% Adobe Systems, Inc. (a) $ ePlus, Inc. (a) LogMein, Inc. (a) Mentor Graphics Corp. (a) Microsoft Corp. Oracle Corp. SXC Health Solutions Corp. (a)(b) TIBCO Software, Inc. (a) Rail Transportation – 0.29% Kansas City Southern (a) Real Estate – 0.10% Jones Lang Lasalle, Inc. Retailing – 0.09% Group 1 Automotive, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.79% Financial Engines, Inc. (a) GAMCO Investors, Inc. IntercontinentalExchange, Inc. (a) NASDAQ OMX Group, Inc. (a) NYSE Euronext Stifel Financial Corp. (a) Support Activities for Mining – 1.46% Halliburton Co. RPC, Inc. Schlumberger Ltd. (b) Telecommunications – 0.72% AboveNet, Inc. Transportation Equipment Manufacturing – 4.95% Astronics Corp. (a) Autoliv, Inc. BorgWarner, Inc. (a) Dana Holding Corp. (a) Eaton Corp. Ford Motor Co. (a) The accompanying notes are an integral part of these financial statements. 16 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Transportation Equipment Manufacturing – 4.95% (Continued) HEICO Corp. $ Honeywell International, Inc. Lockheed Martin Corp. Oshkosh Corp. (a) Spirit Aerosystems Holdings, Inc. (a) Standard Motor Products, Inc. TAL International Group, Inc. TransDigm Group, Inc. (a) TRW Automotive Holdings Corp. (a) WABCO Holdings, Inc. (a) Utilities – 0.71% ITC Holdings Corp. Waste Management and Remediation Services – 0.11% Clean Harbors, Inc. (a) Water Transportation – 0.61% Carnival Corp. (b) Royal Caribbean Cruises Ltd. (a)(b) Total Common Stocks (Cost $64,024,618) REAL ESTATE INVESTMENT TRUSTS – 0.52% CapLease, Inc. National Health Investors, Inc. Getty Realty Corp. Total Real Estate Investment Trusts (Cost $386,760) EXCHANGE TRADED FUNDS – 0.90% iShares Russell 1000 Growth Index Fund iShares Russell 2000 Index Fund Total Exchange Traded Funds (Cost $699,501) The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 0.34% Money Market Funds – 0.34% Wells Fargo Advantage Government Money Market Fund $ $ Total Short-Term Investments (Cost $269,185) Total Investments (Cost $65,380,064) – 99.92% Other Assets in Excess of Liabilities – 0.08% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a)Non-income producing security. (b)Foreign issued security. The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Assets and Liabilities May 31, 2011 (Unaudited) Assets Investments, at value (cost $65,380,064) $ Dividends and interest receivable Receivable from Fund shares sold Other assets Total Assets Liabilities Payable to the Adviser Payable to affiliates Payable from Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee of the net amount of the redemption on shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Operations For the Six Months Ended May 31, 2011 (Unaudited) Investment Income Dividend income(1) $ Interest income 35 Total Investment Income Expenses Advisory fees Administration fees Fund accounting fees Audit and tax fees Transfer agent fees and expenses Federal and state registration fees Custody fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total expense before waivers Expense Recovery by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments: Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ (1) Net of foreign taxes withheld of $203. The accompanying notes are an integral part of these financial statements. 20 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Changes in Net Assets Six Months Ended Period Ended May 31, 2011 November 30, (Unaudited) From Operations Net investment income $ $ Net realized gain (loss) from investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared — Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income $ $ *Net of Redemption fees of $ — $ (1) The Fund commenced operations on December 31, 2009. The accompanying notes are an integral part of these financial statements. 21 Gerstein Fisher Multi-Factor Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period Ended May 31, 2011 November 30, (Unaudited) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(4) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(5) % % After waiver and expense reimbursement(5) % % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(5) % % After waiver and expense reimbursement(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 22 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements May 31, 2011 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Multi-Factor Growth Equity Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund commenced operations on December 31, 2009. Costs incurred by the Fund in connection with the organization, registration and initial public offering of shares were paid by Gerstein, Fisher & Associates, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events 23 Gerstein Fisher Multi-Factor Growth Equity Fund Notes to Financial Statements (Continued) May 31, 2011 (Unaudited) cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2011: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
